       Case 1:19-cr-00821-KMW
       Case 1:19-cr-00821-KMW Document
                              Document 67
                                       68 Filed
                                          Filed 10/28/20
                                                10/29/20 Page
                                                         Page 11 of
                                                                 of 11

                                                                     USDCSDNY
                            PELUSO & TOUGER, LLP                 I   DOCUMENT
                               70 LAFAYETTE STREET                   ELECTRONICALLY FILED
                             NEW YORK, NEW YORK 10013                DOC#:
                                Pel us oandTouger.com                DATEF-IL-E-D:_(_Q_.z.,.-~w.....
                                                                                                C{-,/-<
                                                        Ph. No. (212) 608-1234
                                                        Fax No. (212) 513-1989
BY ECF:
October 28, 2020
Honorable Kimba Wood
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Uni ted States v. Anthony Melo,
       19 Cr 821 (KMW)

Your Honor,

I am writing on behalf of the defendant, Anthony Melo who as the Court is aware, is


                                                                                                  J/
released on a $100,000.00 Bond, co-signed by three members of his family and is on home
detention with electronic monitoring. Since his release from custody Mr. Melo has fulfilled
all of pre-trial release requirements. Mr. Melo would most respectfully request permission                   '.(J
to leave his home and go to his grandmother's house located at 609 West 196 Street. #3F,              Q(a0
New York, New York 10040 on October 31 st from 8:00PM to 11:00PM. The family is
holding a very small family gathering to celebrate his niece's birthday. His grandmother
cannot come to his house because she is afraid to venture outside due to the pandemic.
The only people in attendance at the gathering will be Anthony, his mother, his brother and
sister and her children. I understand that we are in a Covid crisis but this is a small
gathering with people who have been seeing each other so the risk of Covid spread is small.
I have reached out to the Government and his Pre-Trial Officer, Keyana Pompey and neither
has contacted me as of the writing of this letter. I respectfully beg the Court to allow the
visit as this is the only way Anthony can see his grandmother as she cannot venture outside
due to the pandemic. We are in unique times and I ask the Court to show Anthony some
mercy and allow him to make this visit.

His mother who was appointed by the Court as a Third Party Guardian will be with him the
entire time. Thus, I would respectfully request that the Court grant the above request.
Thank you very much for your consideration of this matter

                                                 Res~ u r s ,

                                                 Da~ERED:                   N.Y.,N.Y. /     0   }J.'r'/~

                                                           KIMBA M. WOOD
                                                                 U.S.D.J.
